1
2
3
4                                                      JS-6
5
6
7
8
9
10
11
                           UNITED STATES DISTRICT COURT
12
                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
13
                                WESTERN DIVISION
14
     UNITED STATES OF AMERICA,           Case No. 2:11-CV-07920-PJW
15
             Plaintiff,
16                                       Consolidated with Case No.
                    v.                   2:15-cv-03892-DOC (VBKx)
17
     REAL PROPERTIES IN LOS              CONSENT JUDGMENT OF
18   ANGELES, CALIFORNIA AND LAS         FORFEITURE
     VEGAS, NEVADA,
19
             Defendants.
20
21
     ANUSH DAVTYAN AND
22   LILIT DAVTYAN
23
             Claimants.
24
25
26
27
28
1    UNITED STATES OF AMERICA,
2
                 Plaintiff,
3
                       v.
4
5    $298,701.00 IN U.S. CURRENCY AND
6    168 PIECES OF MISCELLANEOUS
     JEWELRY,
7
8                Defendants.

9
10   LILIT DAVTYAN,

11               Claimant.
12
13         Pursuant to the stipulation and request of Plaintiff United States of America and
14   Claimants Lilit Davtyan (“L. Davtyan”) and Anush Davtyan (“A. Davtyan”), the Court
15   hereby enters this Consent Judgment of Forfeiture containing the terms set forth below:
16         On or about September 23, 2011, Plaintiff United States of America (“the
17   government,” “the United States of America” or “plaintiff”) filed a Verified Complaint
18   For Forfeiture in United States of America v. Real Properties Located in Los Angeles,
19   California and Las Vegas, Nevada, Case No. CV 11-07920-DOC (the “Real Property
20   Forfeiture Litigation”) alleging that defendants Real Properties Located In Los Angeles,
21   California and Las Vegas, Nevada (collectively the “Defendant Real Properties”) are
22   subject to forfeiture pursuant to 18 U.S.C. § 981(a)(1), 21 U.S.C. § 881(a)(6) and (7) and
23   31 U.S.C § 5317(c)(2).
24         On or about May 22, 2015, Plaintiff filed a Verified Complaint For Forfeiture in
25   United States of America v. $298,701.00 in U.S. Currency and 168 Pieces of
26   Miscellaneous Jewelry, Case No. CV 15-0392 (the “$298,701.00 Forfeiture Litigation”),
27   alleging that the defendants $298,701.00 In U.S. Currency (the “Defendant Currency”)
28   ///
                                                 2
1    and 168 Pieces Of Miscellaneous Jewelry (the “Defendant Jewelry”) are subject to
2    forfeiture pursuant to 18 U.S.C. § 981(a)(1)(C) and 21 U.S.C. § 881(a)(6).
3          Pursuant to orders filed December 21, 2015 in the Real Property Forfeiture
4    Litigation (docket no. 41) and the $298,701.00 Forfeiture Litigation (docket no. 28), the
5    Real Property Forfeiture Litigation was consolidated with the $298,701.00 Forfeiture
6    Litigation, the parties were instructed that all future filings were to filed only in the Real
7    Property Forfeiture Litigation (i.e., the low-numbered case), and the $298,701.00
8    Forfeiture Litigation was closed as of December 21, 2015.
9          The defendant Real Property Located In Los Angeles, California in the Real
10   Property Forfeiture Litigation (the “Defendant Los Angeles Real Property”) is titled in
11   the name of Lilit Davtyan, a single woman, and has Assessor Parcel Number 2258-028-
12   001 and the following legal description:
13         THE REAL PROPERTY IN THE CITY OF LOS ANGELES, COUNTY
           OF LOS ANGELES, STATE OF CALIFORNIA, DESCRIBED AS LOT 7
14         OF TRACT NO. 20778, IN THE CITY OF LOS ANGELES, COUNTY OF
           LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP RECORDED
15         IN BOOK 568, PAGES 17 AND 18 OF MAPS, IN THE OFFICE OF THE
           COUNTY RECORDER OF LOS ANGELES COUNTY, CALIFORNIA.
16
           The defendant Real Property Located in Las Vegas, Nevada (the “Defendant Las
17
     Vegas Real Property”) is titled in the name of Lilit Davtyan, a married woman, and has
18
     Assessor Parcel Number 162-20-617-137 and the following legal description:
19
           ALL THAT CERTAIN PROPERTY SITUATED IN THE COUNTY OF
20         CLARK, AND STATE OF NEVADA AND BEING DESCRIBED AS
           UNIT 4425 AS SHOWN ON THE FINAL MAP OF COSMOPOLITAN
21         (WEST TOWER) FILED IN BOOK 142 OF PLATS, PAGE 84, IN THE
           OFFICIAL RECORDS OF THE COUNTY RECORDER, CLARK
22         COUNTY, NEVADA (“MAP”), AND AS DEFINED AND SET FORTH
           IN AND SUBJECT TO THAT CERTAIN DECLARATION OF
23         COVENANTS, CONDITIONS AND RESTRICTIONS AND
           RESERVATION OF EASEMENTS FOR THE COSMOPOLITAN OF
24         LAS VEGAS WEST TOWER, RECORDED JANUARY 13, 2011 AS
           INSTRUMENT NO. 2556 IN BOOK 20110113, OFFICIAL RECORDS,
25         CLARK COUNTY, NEVADA (“DECLARATION”);
26         TOGETHER WITH AN UNDIVIDED ALLOCATED INTEREST IN
           AND TO THE COMMON ELEMENTS, AS SET FORTH IN, AND
27         SUBJECT TO, THE MAP AND DECLARATIONS;
28
                                                   3
1          TOGETHER WITH A NON-EXCLUSIVE EASEMENT FOR INGRESS
           AND EGRESS FROM THE UNIT, AS SET FORTH IN, AND SUBJECT
2          TO, THE MAP AND THE DECLARATION.
3
           The Defendant Jewelry in the $298,701.00 Forfeiture Litigation consists of the
4
     168 pieces of jewelry more specifically identified in Exhibit A attached to the complaint
5
     filed May 22, 2015 in the $298,701.00 Forfeiture Litigation.
6
           On or about January 12, 2012 (i) A. Davtyan and L. Davtyan filed in the Real
7
     Property Forfeiture Litigation their respective claims to the Defendant Los Angeles Real
8
     Property; and (ii) L. Davtyan filed in the Real Property Forfeiture Litigation a claim to
9
     the Defendant Las Vegas Real Property.
10
           On or about July 9 and 30, 2015, respectively, L. Davtyan filed a claim in the
11
     $298,701.00 Forfeiture Litigation to the Defendant Currency and Defendant Jewelry and
12
     an answer to the complaint.
13
           Other than the claims filed by L. Davtyan and A. Davtyan in the Real Property
14
     Forfeiture Litigation and claim and answer filed by L. Davtyan in the $298,701.00
15
     Forfeiture Litigation, no other person has filed a claim or answer or otherwise appeared
16
     in those proceedings and the time for filing claims and answers has expired.
17
           The Court, having been duly advised of and having considered the matter, and
18
     based on the mutual consent of the parties hereto,
19
           IT IS HEREBY ORDERED, ADJUDGED, AND DECREED:
20
           1.     This Court has jurisdiction over the subject matter of the consolidated cases
21
     and the parties to this Consent Judgment of Forfeiture.
22
           2.     The Complaints for Forfeiture in the Real Property Forfeiture Litigation and
23
     the $298,701.00 Forfeiture Litigation state claims for relief pursuant to 18 U.S.C. §
24
     981(a)(1), 21 U.S.C. § 881(a)(6) and (7) and 31 U.S.C § 5317(c)(2).
25
           3.     Notice of this action has been given as required by law. No appearances
26
     have been made in the Real Property Forfeiture Litigation or the $298,701.00 Forfeiture
27
     Litigation by any persons other than A. Davtyan and L. Davtyan. The Court deems that
28
                                                  4
1    all other potential claimants admit the allegations of the Complaints for Forfeiture to be
2    true.
3            4.    The United States of America shall have judgment as to the interests of L.
4    Davtyan and all other potential claimants as to the Defendant Currency, which funds
5    shall be condemned and forfeited to the United States of America. The United States of
6    America shall dispose of the Defendant Currency in accordance with law.
7            5.    Within ninety (90) days after this Consent Judgment of Forfeiture is filed,
8    L. Davtyan shall pay the United States of America $118,215.00 (one hundred eighteen
9    thousand two hundred and fifteen dollars), which shall be the substitute res for the
10   Defendant Jewelry, except for the potentially returned jewelry items identified in
11   paragraph 8 below, in the $298,701.00 Forfeiture Litigation. The $118,215.00 shall be
12   paid via a cashier’s check payable to the United States Marshals Service (or in any other
13   manner agreed to in writing by the United States Attorney’s Office following the filing
14   of this Consent Judgment of Forfeiture) and delivered to the Assistant United States
15   Attorney signing the stipulation (or any other Assistant United States Attorney as
16   designated in writing by the United States Attorney’s Office following the filing of this
17   Consent Judgment of Forfeiture) which requested entry of this Consent Judgment of
18   Forfeiture.
19           6.    Should L. Davtyan timely make the $118,215.00 payment in full and in the
20   manner provided by this Consent Judgment of Forfeiture, (i) the United States of
21   America shall return to L. Davtyan ten of the jewelry items (collectively, the “Returned
22   Jewelry Items” and identified in paragraph 8 below) which comprise the Defendant
23   Jewelry; and (ii) the United States of America shall have judgment as to the interests of
24   L. Davtyan and all other potential claimants against the $118,215.00 as the substitute res
25   for the remaining 158 jewelry items which comprise the Defendant Jewelry, which funds
26   shall be condemned and forfeited to the United States of America and disposed of by the
27   United States of America in accordance with law.
28   ///
                                                  5
1          7.       However, should L. Davtyan fail to timely make the $118,215.00 payment
2    in full and in the manner provided by this Consent Judgment of Forfeiture, the following
3    shall apply:
4                   a.    The United States of America shall file a statement which provides
5    that L. Davtyan has failed to timely make the $118,215.00 payment in full and in the
6    manner provided by this Consent Judgment of Forfeiture.
7                   b.    The United States of America shall have judgment as to the interests
8    of L. Davtyan and all other potential claimants against the Defendant Jewelry, which
9    shall be condemned and forfeited to the United States of America and disposed of by the
10   United States of America in accordance with law.
11         8.       The Returned Jewelry Items consist of the following, with the numbers
12   corresponding to the order in which the jewelry items appear on Exhibit A attached to
13   the complaint filed May 22, 2015 in the $298,701.00 Forfeiture Litigation: (#19) 18K
14   YG and platinum lady's ring w/diamonds; (#21) 14K YG lady's vintage ring w/oval
15   cabochon "oxblood" coral stone; (#27) 14K two-tone gent's diamond ring in square plate
16   flanked by channel set diamonds; (#28) 14K YG gent's ring w/5 channel set round
17   diamonds; (#109) 14K YG lady's vintage bracelet-watch w/oval cabochon semi-crystal
18   opals; (# 110) 14K YG lady's vintage bracelet-watch w/star set diamonds; (#111)
19   Platinum lady's diamond ring; (#116) Boctok 14K pink gold gent's watch; (#160) 14K
20   YG and WG solitaire engagement ring set in a buttercup head; and (#163) 14K YG
21   emerald-cut peridot lady's ring w/prong set melee diamonds.
22         9.       As used in paragraph 6 above, the United States of America’s “return” of
23   the Returned Jewelry Items refers to and requires only that the United States of America
24   make those items available for pickup by L. Davtyan or her designee. In making
25   arrangements for the pickup of the Returned Jewelry Items, the United States of America
26   may contact L. Davtyan through her attorney of record, via email or otherwise, as
27   follows: Mark J. Geragos, Geragos & Geragos, 644 S Figueroa Street, Los Angeles, CA
28   90017, mark@geragos.com, telephone (213) 625-3900, facsimile (213) 625-1600.
                                                  6
1          10.     The United States of America shall have judgment as to the interests of L.
2    Davtyan and all other potential claimants in the Defendant Las Vegas Real Property,
3    which is hereby condemned and forfeited to the United States of America. With respect
4    to the Defendant Las Vegas Real Property, the Clark County Recorder shall index this
5    judgment in the grantor index under the name of Lilit Davtyan, a married woman as her
6    sole and separate property, and in the grantee index under the name of the United States
7    of America.
8          11.     Title having vested in the United States of America with respect to the
9    Defendant Las Vegas Real Property, the United States of America shall proceed to
10   dispose of the Defendant Las Vegas Real Property in accordance with law. Upon
11   disposition of the Defendant Las Vegas Real Property, the proceeds of the sale of the
12   Defendant Las Vegas Real Property, to the extent such amounts are available, shall be
13   payable in the following priority:
14                 a.    first, payment to the United States (including its agency the Internal
15   Revenue Service) for all expenses incurred relative to the Defendant Las Vegas Real
16   Property including, but not limited to, expenses of custody, advertising and sale;
17                 b.    second, payment to the County Assessor and Tax Collector of Clark
18   County, Nevada for any unpaid real property taxes assessed against the Defendant Las
19   Vegas Real Property up to the date of filing of this Consent Judgment of Forfeiture; and
20                 c.    third, payment to the Internal Revenue Service, which shall deposit
21   and dispose of the remaining proceeds from the sale of the Defendant Las Vegas Real
22   Property in accordance with law.
23         12.     Any occupants of the Defendant Las Vegas Real Property are hereby
24   ordered to vacate the Defendant Las Vegas Real Property within two weeks after
25   receiving notice of this Consent Judgment of Forfeiture from the United States of
26   America.
27         13.     Within ninety (90) days after this Consent Judgment of Forfeiture is filed,
28   L. Davtyan shall pay the United States of America $642,606.50 (six hundred forty two
                                                  7
1    thousand six hundred six dollars and fifty cents), which shall be the substitute res for the
2    Defendant Los Angeles Real Property in the Real Property Forfeiture Litigation. The
3    $642,606.50 shall be paid via a cashier’s check payable to the United States Department
4    of the Treasury (or in any other manner agreed to in writing by the United States
5    Attorney’s Office following the filing of this Consent Judgment of Forfeiture) and
6    delivered to the Assistant United States Attorney signing the stipulation (or any other
7    Assistant United States Attorney as designated in writing by the United States Attorney’s
8    Office following the filing of this Consent Judgment of Forfeiture) which requested
9    entry of this Consent Judgment of Forfeiture.
10         14.      Should L. Davtyan timely make the $642,606.50 payment in full and in the
11   manner provided by this Consent Judgment of Forfeiture, the United States of America
12   (i) shall have judgment as to the interests of L. Davtyan, A. Davtyan and all other
13   potential claimants against the $642,606.50 as the substitute res for the Defendant Los
14   Angeles Real Property, which shall be condemned and forfeited to the United States and
15   disposed of by the United States in accordance with law; and (ii) shall record a
16   withdrawal of lis pendens with the Los Angeles County Recorder’s office within thirty
17   (30) days after the United States of America’s receipt of the payment and agrees not to
18   pursue forfeiture of the Defendant Los Angeles Real Property with respect to any
19   conduct occurring prior to the filing of this Consent Judgment of Forfeiture.
20         15.      However, should L. Davtyan fail to timely make $642,606.50 payment in
21   full and in the manner provided by this Consent Judgment of Forfeiture, the following
22   shall apply:
23                  a.    The United States of America shall file a statement which provides
24   that L. Davtyan has failed to timely make the $642,606.50 payment in full and in the
25   manner provided by this Consent Judgment of Forfeiture.
26                  b.    The United States of America shall have judgment as to the interests
27   of L. Davtyan, A. Davtyan and all other potential claimants against the Defendant Los
28   Angeles Real Property, which shall be condemned and forfeited to the United States of
                                                  8
1    America. With respect to the Defendant Los Angeles Real Property, the Los Angeles
2    County Recorder shall index this judgment in the grantor index under the name of Lilit
3    Davtyan, a single woman, and in the grantee index under the name of the United States
4    of America.
5                  c.    Title having vested in the United States of America with respect to
6    the Defendant Los Angeles Real Property, the United States of America shall proceed to
7    dispose of the Defendant Los Angeles Real Property in accordance with law. Upon
8    disposition of the Defendant Los Angeles Real Property, the proceeds of the sale of the
9    Defendant Los Angeles Real Property, to the extent such amounts are available, shall be
10   payable in the following priority:
11                       i.     first, payment to the United States (including its agency the
12   Internal Revenue Service) for all expenses incurred relative to the Defendant Los
13   Angeles Real Property including, but not limited to, expenses of custody, advertising and
14   sale;
15                       ii.    second, payment to the County Assessor and Tax Collector of
16   Los Angeles, County, California for any unpaid real property taxes assessed against the
17   Defendant Los Angeles Real Property up to the date of filing of this Consent Judgment
18   of Forfeiture;
19                       iii.   third, payment of $642,606.50 to the Internal Revenue Service,
20   Service, which shall deposit and dispose of those proceeds from the sale of the
21   Defendant Los Angeles Real Property in accordance with law; and
22                       iv.    fourth, to L. Davtyan.
23                 d.    Any occupants of the Defendant Los Angeles Real Property are
24   hereby ordered to vacate the Defendant Los Angeles Real Property within two weeks
25   after receiving notice of this Consent Judgment of Forfeiture from the United States of
26   America.
27           16.   A. Davtyan and L. Davtyan, and each of them, hereby release the United
28   States of America, its agencies, agents, officers, employees and representatives,
                                                  9
1    including, without limitation, all agents, officers, employees and representatives of the
2    Federal Bureau of Investigation, the Internal Revenue Service and the Department of
3    Justice and their respective agencies, as well as all agents, officers, employees and
4    representatives of any state or local governmental or law enforcement agency involved
5    in the investigation or prosecution of this matter, from any and all claims (including,
6    without limitation any petitions for remission, which A. Davtyan and L. Davtyan, and
7    each of them, hereby withdraw), actions or liabilities arising out of or related to this
8    action, including, without limitation, any claim for attorney fees, costs and interest,
9    which may be asserted by or on behalf of Claimant A. Davtyan and L. Davtyan, or either
10   of them, whether pursuant to 28 U.S.C. § 2465 or otherwise.
11         17.    The Court finds that there was reasonable cause for the institution of these
12   proceedings. This Consent Judgment of Forfeiture shall be construed as a certificate of
13   reasonable cause pursuant to 28 U.S.C. § 2465.
14         18.    The Court further finds that neither A. Davtyan nor L. Davtyan substantially
15   prevailed in this action, and the parties hereto shall bear his, her or its own attorney fees
16   and costs.
17         19.    Claimants, and each of them, further agree to execute, as necessary and
18   upon reasonable request by the United States of America, any documents necessary to
19   effect the United States of America’s forfeiture of the items as provided under the terms
20   of this Consent Judgment of Forfeiture.
21         20.    The Court shall retain jurisdiction over this matter to enforce the provisions
22   of this Consent Judgment of Forfeiture.
23   ///
24
25
26
27
28
                                                  10
1          21.   The United States of America, A. Davtyan and L. Davtyan consent to this
2    judgment and waive any right to appeal.
3
4                                                  ________________________________
     Dated: March 26, 2019
5                                                  HONORABLE PATRICK J. WALSH
                                                   UNITED STATES MAGISTRATE
6                                                  JUDGE
7
8     Presented by:
9     NICOLA T. HANNA
      United States Attorney
10    LAWRENCE S. MIDDLETON
      Assistant United States Attorney
11    Chief, Criminal Division
      STEVEN R. WELK
12    Assistant United States Attorney
      Chief, Asset Forfeiture Section
13
14                 /s/
      BRENT A. WHITTLESEY
15    Assistant United States Attorney
16    Attorneys for Plaintiff
      UNITED STATES OF AMERICA
17
18
19
20
21
22
23
24
25
26
27
28
                                               1
